Calhoon, J.,
delivered the opinion of the court.
We think the board had the right to pass the ordinance of June 11, 1897, and, in doing so, did no wrong to the treasurer of which he can legally complain. If the ordinance of July 1, 1897, was void in directing the receipt and disbursement of the money derived from the sale of the bonds by others than the treasurer, it was also void in fixing his pay at 3 per cent on funds other than those so derived. The two things were parts *314of the same scheme, and interdependent. This left the ordinance of June 11th in force, and the treasurer is entitled to the pay it prescribes. We do not think the case of Board v. Westbrook, 64 Miss., 312 (1 South., 352), applies here.
It follows that the court did not err in refusing the instruc tion asked by cross-appellant to allow 3 per cent, and that it did err in allowing inquiry into what was reasonable compensation, and so the case is

Reversed on direct appeal, affirmed on cross-appeal, and remcmded.